DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 15-18 & 20 are cancelled. 


Allowable Subject Matter
Claims 1-14 & 19, 21-23 are allowable. 

  Regarding claim 1, Han et al (US20070096251) discloses an apparatus (FIG 3A), comprising: a semiconductor substrate (3A; [0037] 100); a fuse array on the semiconductor substrate (FIG 3A; [0038] I 110 on top of 100), the fuse array including fuse cells (I section comprising 110 comprising 104a, 104b).
  Bang et al (US6682959) discloses a computing system (FIG 10A), comprising: a fuse device including: a semiconductor substrate (10A; col 8, lines 22-25 discloses having electronic circuit elements formed on a semiconductor substrate below STI 1); a fuse array on or in the semiconductor substrate (layer 3 comprising fuses F1-F4 on the semiconductor substrate) ;) the fuse array including a fuse cell (FIG 10A; F1).
Chung et al(US8848423 FIG 2f, 2f(a) and 2f(b); FIG 15,  and FIG 21b),Kim et al (US20210142847 FIG 1 & 2), He et al (US10937515 FIG 3),Kim et al (US20130222160 FIG 1 & 11), Stansell et al (US7859925 FIG 1 and 3) & Sakoh et al (US20060189042 FIG 4 & 9).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a fuse circuitry over the semiconductor substrate, the fuse circuitry configured to access the fuse cells, the fuse circuitry offset from the fuse array such that: the fuse circuitry is disposed between the semiconductor substrate and the fuse array; or the fuse array is disposed between the semiconductor substrate and the fuse circuitry. Claims 2-14 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination with a fuse circuitry disposed between a semiconductor substrate and the fuse array, a program voltage potential to the fuse cell; asserting, with the fuse circuitry, a word line signal at a gate terminal of a word line access transistor to electrically connect a bit line to the fuse cell; and asserting, with the fuse circuitry, a select voltage potential at a gate terminal of a fuse cell select transistor to electrically connect the bit line to a power supply low voltage potential node.
However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination a fuse circuitry configured to access the fuse cell, the fuse circuitry disposed between the semiconductor substrate and the fuse array. Claims 22-23 are allowed because of their dependency to the allowed base claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827